                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION




                                                                      6:19-cv-00023-NKM




              MOTION TO PROCEED UNDER PSEUDONYM BY PLANTIFF

           Plaintiff, through his undersigned counsel, hereby moves for the following relief: (1) that

the parties and any and all other persons filing documents in the above-captioned matter be

required to refer to Plaintiff as “John Doe”; (2) that the parties and all other persons filing

documents in the above-captioned matter be required to refer to the female complainant in the

underlying disciplinary matter as “Jane Roe”; (3) that any student witnesses in the underlying

disciplinary proceedings shall be referred to only by pseudonym; and (4) that access to the actual

identities of the above in connection with this matter shall be limited only to this Court and the

parties.

           Plaintiff relies upon the attached Declaration of Plaintiff “John Doe” (Exhibit A); a

Motion for Leave to Proceed Under a Pseudonym that he filed in the Circuit Court for

Rockbridge County, Virginia, in September 2017 (Exhibit B); the Order granting that Motion

(Exhibit C); and the contemporaneously filed Brief in Support of Motion to Proceed Under

Pseudonym by Plaintiff.
                       Respectfully,



                       s/David G. Harrison

                       David G. Harrison, Esq. (VSB #17590)
                       THE HARRISON FIRM, PC
                       5305 Medmont Circle S.W.
                       Roanoke, VA 24018-1120
                       (540) 777-7100
                       david@harrisonfirm.us

                       Patricia M. Hamill, Esq.
                       (Pa. I.D. No. 69912)
                       (pro hac vice application pending)
                       CONRAD O’BRIEN PC
                       Centre Square – West Tower
                       1500 Market Street, Suite 3900
                       Philadelphia, PA 19102-2100
                       (215) 864-9600 (phone)
                       (215) 864-9620 (fax)
                       phamill@conradobrien.com

                       Counsel for Plaintiff

Date: April 24, 2019




                          2
                                       CERTIFICATE

       I certify that on April 24, 2019, I sent a copy of the foregoing Motion for Admission Pro

Hac Vice by first-class mail to:

          R. Craig Wood, Esq.
          McGuire Woods
          652 Peter Jefferson Pkwy Ste 350
          Charlottesville, VA 22911-8825

          Counsel for Washington and Lee University

          James D. Farrar, Jr.
          Washington and Lee University
          204 W Washington St
          Lexington, VA 24450-2116

          Registered Agent for Washington and Lee University

       I further certify I sent a copy of foregoing Motion for Admission Pro Hac Vice by email

to:

          R. Craig Wood, Esq
          cwood@mcguirewoods.com

                                             s/David G. Harrison
                                             David G. Harrison, Esq. (VSB #17590)
                                             THE HARRISON FIRM, PC
                                             5305 Medmont Circle S.W.
                                             Roanoke, VA 24018
                                             (540) 777-7100
                                             david@harrisonfirm.us
